EXHIBIT 10.39
AMENDED AND RESTATED
MERCANTILE BANK CORPORATION
STOCK INCENTIVE PLAN OF 2006
DATED NOVEMBER 18, 2008
SECTION 1
Establishment Of Plan; Purpose Of Plan
     1.1 Establishment of Plan. The Company hereby establishes the STOCK
INCENTIVE PLAN OF 2006 for its Directors and certain of its Employees. The Plan
permits the grant and award of Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Stock Awards and other stock-based
awards and stock-related awards.
     1.2 Purpose of Plan. The purpose of the Plan is to provide Directors and
Employees with an increased incentive to contribute to the long-term performance
and growth of the Company and its Subsidiaries, to join the interests of
Directors and Employees with the interests of the Company’s shareholders through
the opportunity for increased stock ownership and to attract and retain
Participants. The Plan is further intended to provide flexibility to the Company
in structuring long-term incentive compensation to best promote the foregoing
objectives.
     1.3 Approval of Plan and Incentive Awards. The Plan will be effective upon
approval by the Company’s shareholders. The Plan contemplates that Directors may
be Participants and that the Directors, as members of either the Board or of a
committee of the Board, may approve grants of Incentive Awards to Directors.
Approval of the Plan by the Company’s shareholders shall constitute
authorization and approval of such grants.
SECTION 2
Definitions
     The following words have the following meanings unless a different meaning
plainly is required by the context:
     2.1 “Act” means the Securities Exchange Act of 1934, as amended.
     2.2 “Affiliate” means any organization controlling, controlled by or under
common control with the Company.
     2.3 “Board” means the Board of Directors of the Company.
     2.4 “Cause” means, with respect to termination of employment, (1) willful
continued failure to perform or willful poor performance of duties (other than
due to Disability) after warning and reasonable opportunity to meet reasonable
required performance standards; (2) gross negligence causing or putting the
Company or any Affiliate at risk of significant damage or harm; (3)
misappropriation of or intentional damage to the property of the Company or any
Affiliate; (4) conviction of a felony (other than negligent vehicular homicide);
(5) intentional act or omission that the Participant knows or should know is
significantly detrimental to the interests of the Company or any Affiliate;
(6) removal of an Employee by order of or at the direction of a regulatory
agency having jurisdiction over the Company or any of its Subsidiaries; or
(7) material violation of any employment agreement between the Company (or any
Affiliate) and the Participant. The existence of Cause for termination of
employment shall in each case be determined by the Committee in its sole
discretion and consistent with the definition set forth in this Section 2.4. The
Committee may make such determination before or after the termination of
employment.
     A Director will be removed for “Cause” for purposes of this Plan if and
only if he or she has been removed for cause in compliance with the Company’s
Articles of Incorporation and applicable law.

1



--------------------------------------------------------------------------------



 



     2.5 “Change in Control,” unless otherwise defined in an Incentive Award
agreement, means (a) the failure of the Continuing Directors at any time to
constitute at least a majority of the members of the Board; (b) the acquisition
by any Person other than an Excluded Holder of beneficial ownership (within the
meaning of Rule 13d-3 issued under the Act) of 40% or more of the outstanding
Common Stock or the combined voting power of the Company’s outstanding
securities entitled to vote generally in the election of directors; (c) a
reorganization, merger or consolidation other than such a transaction (i) that
is done for the purpose of reincorporation or (ii) after which the Company’s
shareholders immediately prior to the transaction continue to beneficially own
more than 50% of the total fair market value and total voting power of the
outstanding capital stock of the entity surviving the transaction; (d) a
complete liquidation or dissolution of the Company or the sale or disposition of
all or substantially all of the assets of the Company; (e) the occurrence of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A issued under the Act.
     2.6 “Code” means the Internal Revenue Code of 1986, as amended. Each
reference herein to a section or sections of the Code shall, unless otherwise
noted, be deemed to include a reference to the rules and regulations issued
under such section or sections of the Code.
     2.7 “Committee” means the Compensation Committee of the Board or such other
committee as the Board may designate from time to time. The Committee shall
consist of at least two Directors and all of its members shall be “non-employee
directors” as defined in Rule 16b-3 issued under the Act and “outside directors”
as defined in Section 162(m) of the Code.
     2.8 “Common Stock” means the Company’s common stock, no par value.
     2.9 “Company” means Mercantile Bank Corporation, a Michigan corporation,
and its successors and assigns.
     2.10 “Continuing Directors” means the individuals constituting the Board as
of the date this Plan was adopted and any subsequent directors whose election or
nomination for election by the Company’s shareholders was approved by a vote of
a majority of the individuals who are then Continuing Directors, but
specifically excluding any individual whose initial assumption of office occurs
as a result of either an actual or threatened solicitation subject to
Rule 14a-12(c) of Regulation 14A issued under the Act or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.
     2.11 “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Section 162(m) of the Code, and who is designated,
either as an individual Employee or class of Employees, by the Committee within
the shorter of (i) 90 days after the beginning of the Performance Period, or
(ii) the period of time after the beginning of the Performance Period and before
25% of the Performance Period has elapsed, as a “Covered Employee” under this
Plan for such applicable Performance Period.
     2.12 “Director” means a member of the Board.
     2.13 “Disability” means a permanent disability as determined by the
Committee in its discretion.
     2.14 “Employee” means an employee of the Company or one of its
Subsidiaries.
     2.15 “Employee Benefit Plan” means any plan or program established by the
Company or a Subsidiary for the compensation or benefit of Employees.
     2.16 “Excluded Holder” means the Company, a Subsidiary or any Employee
Benefit Plan of the Company or a Subsidiary or any trust holding Common Stock or
other securities pursuant to the terms of an Employee Benefit Plan.
     2.17 “Incentive Award” means the award or grant of a Stock Option, a Stock
Appreciation Right, Restricted Stock, a Restricted Stock Unit, a Stock Award, or
another stock-based or stock-related award, to a Participant pursuant to the
Plan.

2



--------------------------------------------------------------------------------



 



     2.18 “Market Value” shall equal the closing price of Common Stock reported
on Nasdaq on the date of grant, exercise or vesting, as applicable, or if Nasdaq
is closed on that date, the last preceding date on which Nasdaq was open for
trading and on which shares of Common Stock were traded. If the Common Stock is
not listed on Nasdaq, the Market Value shall be determined by any means deemed
fair and reasonable by the Committee in a manner consistent with the valuation
principles of Section 409A of the Code except when the Committee expressly
determines not to use Section 409A valuation principles, which determination
shall be final and binding on all parties.
     2.19 “Mature Shares” means shares of Common Stock that a Participant has
owned for at least six months and that meet any other holding requirements
established by the Committee for the shares to be used for attestation.
     2.20 “Nasdaq” means the NASDAQ National Market, or if the Common Stock is
not listed for trading on the NASDAQ National Market on the date in question,
then such other United States-based quotation system or stock exchange on which
the Common Stock may be traded on the date in question.
     2.21 “Participant” means a Director or Employee who is granted an Incentive
Award under the Plan.
     2.22 “Performance” means the level of achievement of the performance goals
established by the Committee pursuant to Section 10.1.
     2.23 “Performance Measures” means measures as described in Section 10 on
which the performance goals are based.
     2.24 “Performance Period” means the period of time during which the
performance goals must be met to determine the degree of payout, the vesting, or
both, with respect to an Incentive Award that is intended to qualify as
Performance-Based Compensation.
     2.25 “Performance-Based Compensation” means compensation under an Incentive
Award that satisfies the requirements of Section 162(m) of the Code for certain
“performance-based compensation” paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Incentive
Award which does not satisfy the requirements for performance-based compensation
under Section 162(m) of the Code does not constitute performance-based
compensation for other purposes, including Section 409A of the Code.
     2.26 “Person” has the same meaning as set forth in Sections 13(d) and
14(d)(2) of the Act.
     2.27 “Plan” means the Mercantile Bank Corporation Stock Incentive Plan of
2006 as set forth herein, as it may be amended from time to time.
     2.28 “Restricted Period” means the period of time during which Restricted
Stock, Restricted Stock Units or other stock-based or stock-related awards that
are awarded under the Plan are subject to the risk of forfeiture, restrictions
on transfer and other restrictions or conditions pursuant to Sections 7 or 8.
The Restricted Period may differ among Participants and may have different
expiration dates with respect to shares of Common Stock covered by the same
Incentive Award.
     2.29 “Restricted Stock” means Common Stock awarded to a Participant
pursuant to Section 7 of the Plan while such Common Stock remains subject to the
risk of forfeiture, restrictions on transfer and other restrictions or
conditions pursuant to Section 7.
     2.30 “Restricted Stock Unit” means an award to a Participant pursuant to
Section 7 of the Plan and described as a “Restricted Stock Unit” in Section 7.
     2.31 “Retirement” means the voluntary termination of employment by a
Participant after he or she has attained the age of 65 or such other age as may
be determined by the Committee in its sole discretion or as otherwise may be set
forth in the Incentive Award agreement or other grant document with respect to a
Participant and a particular Incentive Award.

3



--------------------------------------------------------------------------------



 



     2.32 “Stock Appreciation Right” or “SAR” means a right awarded to a
Participant pursuant to Section 6 of the Plan, which shall entitle the
Participant to receive cash, Common Stock, other property or a combination
thereof, as determined by the Committee, in an amount equal to or otherwise
based on the excess of (a) the Market Value of a share of Common Stock at the
time of exercise over (b) the exercise price of the right, as established by the
Committee on the date the award is granted.
     2.33 “Stock Award” means an award of Common Stock awarded to a Participant
pursuant to Section 8 of the Plan.
     2.34 “Stock Option” means the right to purchase Common Stock at a stated
price for a specified period of time. For purposes of the Plan, a Stock Option
may be either an incentive stock option within the meaning of Section 422(b) of
the Code or a nonqualified stock option.
     2.35 “Subsidiary” means any corporation or other entity of which 50% or
more of the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company or by one or more Subsidiaries of
the Company. The term “Subsidiary” includes present and future Subsidiaries of
the Company.
     2.36 “Termination” or “Cessation” of employment shall be considered to
occur on the date on which the Employee is no longer obligated to perform
services for the Company or any of its Subsidiaries and the Employee’s right to
re-employment is not guaranteed by statute, contract or written policy of the
Company, regardless of whether the Employee continues to receive compensation
from the Company or any of its Subsidiaries after such date. The following shall
not be considered such a termination or cessation: (i) a transfer of an employee
among the Company and its Subsidiaries; (ii) a leave of absence, duly authorized
in writing by the Company, for military service or for any other purpose
approved by the Company if the period of such leave does not exceed 90 days;
(iii) a leave of absence in excess of 90 days, duly authorized in writing by the
Company, provided that the employee’s right to re-employment is guaranteed by
statute, contract or written policy of the Company; or (iv) a termination of
employment as an officer with continued service as an Employee or Director.
SECTION 3
Administration
     3.1 Power and Authority. The Committee shall administer the Plan, and
subject to the express provisions of the Plan, the Committee shall be authorized
and empowered to do all things that it determines to be necessary or appropriate
in connection with the administration of this Plan. Any power or authority of
the Committee may also be exercised by the Board, except to the extent that the
grant or exercise of such power or authority would cause any Incentive Award or
transaction to become subject to (or lose an exemption under) the short-swing
profit recovery provisions of Section 16 of the Act or cause an Incentive Award
intended to qualify for treatment as performance-based compensation under
Section 162(m) of the Code not to qualify for such treatment. To the extent that
any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.
     The Committee may delegate any, some or all of its record keeping,
calculation, payment and other ministerial or administrative authority and
responsibility from time to time to and among one or more individuals, who are
members of the Committee or Employees of the Company or its Subsidiaries or
Affiliates, but all actions taken pursuant to delegated authority and
responsibility shall be subject to such review, change and approval by the
Committee as the Committee considers appropriate. Except as limited in the Plan,
the Committee shall have all of the express and implied powers and duties set
forth in the Bylaws of the Company and the Plan, shall have full power and
authority to interpret the provisions of the Plan and Incentive Awards granted
under the Plan and shall have full power and authority to supervise the
administration of the Plan and Incentive Awards granted under the Plan and to
make all other determinations and do all things considered necessary or
advisable for the administration of the Plan. All determinations,
interpretations and selections made by the Committee regarding the Plan shall be
final and conclusive. The Committee shall hold its meetings at such times and
places as it considers advisable. Action may be taken by a written instrument
signed by all of the members of the Committee and any action so taken shall be
fully as effective as if it had been taken at a meeting duly called and held.
The Committee shall prescribe, amend and rescind rules and regulations for the
conduct of its business and shall define

4



--------------------------------------------------------------------------------



 



terms not otherwise defined herein, in each case as it considers advisable.
     3.2 Grants or Awards to Participants. In accordance with and subject to the
provisions of the Plan, the Committee shall have the authority to determine all
provisions of Incentive Awards including, without limitation: (a) the persons
who shall be selected as Participants; (b) the nature and, subject to the
limitations set forth in Sections 4.1 and 4.2 of the Plan, extent of the
Incentive Awards to be made to each Participant (including the number of shares
of Common Stock to be subject to each Incentive Award, any exercise or purchase
price, the manner in which an Incentive Award will vest or become exercisable
and the form of payment for the Incentive Award); (c) the time or times when
Incentive Awards will be granted; (d) the duration of each Incentive Award; and
(e) the restrictions and other conditions to which payment or vesting of
Incentive Awards may be subject.
     3.3 Amendments or Modifications of Incentive Awards. Subject to Section 12,
the Committee shall have the authority to amend or modify the terms of any
outstanding Incentive Award in any manner, provided that the amended or modified
terms are not prohibited by the Plan as then in effect and provided that such
actions do not cause an Incentive Award not otherwise subject to Section 409A of
the Code to become subject to Section 409A of the Code. The Committee shall
without limitation, have the authority to: (a) modify the number of shares or
other terms and conditions of an Incentive Award; provided that any increase in
the number of shares of an Incentive Award other than pursuant to Section 4.3
will be considered to be a new grant with respect to such additional shares for
purposes of Section 409A of the Code and such new grant shall be made at Market
Value on the date of the new grant; (b) extend the term of an Incentive Award to
a date that is no later than the earlier of the latest date upon which the
Incentive Award could have expired by its terms under any circumstances or the
10th anniversary of the date of grant (for purposes of clarity, as permitted
under Section 409A of the Code, if the term of a Stock Option is extended at a
time when the Stock Option exercise price equals or exceeds the Market Value, it
will not be an extension of the term of the Stock Option, but instead will be
treated as a modification of the Stock Option and a new Stock Option will be
treated as having been granted); (c) accelerate the exercisability or vesting or
otherwise terminate, waive or modify any restrictions relating to an Incentive
Award; (d) accept the surrender of any outstanding Incentive Award; and (e) to
the extent not previously exercised or vested, authorize the grant of new
Incentive Awards in substitution for surrendered Incentive Awards (such grant of
new Incentive Awards will be considered to be a new grant for purposes of
Section 409A of the Code and such new grant shall be made at Market Value on the
date of the new grant); provided, that Incentive Awards issued under the Plan
may not be repriced, replaced, regranted through cancellation or modified
without shareholder approval if the effect of such repricing, replacement,
regrant or modification would be to reduce the exercise price or base price of
such Incentive Awards to the same Participants.
     3.4 Indemnification of Committee Members. No member or former member of the
Committee, or any individual or group to whom authority or responsibility is or
has been delegated, shall be personally responsible or liable for any act or
omission in connection with the performance of powers or duties or the exercise
of discretion or judgment in the administration and implementation of the Plan.
Each person who is or was a member of the Committee, and any other individual or
group exercising delegated authority or responsibility with respect to the Plan,
shall be indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person’s or the
Committee’s taking or failing to take any action under the Plan or the exercise
of discretion or judgment in the administration and implementation of the Plan.
This Section 3.4 shall not be construed as limiting the Company’s or any
Subsidiary’s ability to terminate or otherwise alter the terms and conditions of
the employment of an individual or group exercising delegated authority or
responsibility with respect to the Plan, or to discipline any such person. Each
such person shall be justified in relying on information furnished in connection
with the Plan’s administration by any appropriate person or persons.
SECTION 4
Shares Subject to the Plan
     4.1 Number of Shares. Subject to adjustment as provided in Section 4.3 of
the Plan, the total number of shares available for Incentive Awards under the
Plan shall be 350,000 shares of Common Stock, plus all shares subject to
Incentive Awards that are canceled, surrendered, modified, exchanged for
substitute Incentive Awards or that expire or terminate prior to the exercise or
vesting of the Incentive

5



--------------------------------------------------------------------------------



 



Awards in full, plus shares that are surrendered to the Company in connection
with the exercise or vesting of Incentive Awards, whether previously owned or
otherwise subject to such Incentive Awards, and plus any authorized shares that
are or become available under the Company’s Independent Director Stock Option
Plan, 2004 Employee Stock Option Plan or the 2000 Employee Stock Option Plan and
not then subject to outstanding stock options, stock awards, or restricted stock
awards under any such plan. Such shares shall be authorized and may be unissued
shares, shares issued and repurchased by the Company (including shares purchased
on the open market), shares issued and otherwise reacquired by the Company and
shares otherwise held by the Company.
     4.2 Limitation Upon Incentive Awards. No Participant shall be granted,
during any calendar year, Incentive Awards with respect to more than 25% of the
total number of shares of Common Stock available for Incentive Awards under the
Plan set forth in Section 4.1 of the Plan, subject to adjustment as provided in
Section 4.3 of the Plan, but only to the extent that such adjustment will not
affect the status of any Incentive Award previously issued or that may
thereafter be issued as Performance-Based Compensation. The purpose of this
Section 4.2 is to ensure that the Plan provides Performance-Based Compensation,
and this Section 4.2 shall be interpreted, administered and amended if necessary
to achieve that purpose.
     4.3 Adjustments.
     (a) Stock Dividends and Distributions. If the number of shares of Common
Stock outstanding changes by reason of a stock dividend, stock split,
recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the number and kind of securities subject
to outstanding Incentive Awards and available for issuance under the Plan, and
the limitation provided in Section 4.2, together with applicable exercise prices
and base prices, shall be adjusted in such manner and at such time as shall be
equitable under the circumstances. No fractional shares shall be issued pursuant
to the Plan and any fractional shares resulting from such adjustments shall be
eliminated from the respective Incentive Awards.
     (b) Other Actions Affecting Common Stock. If there occurs, other than as
described in Section 4.3(a), any merger, business combination, recapitalization,
reclassification, subdivision or combination approved by the Board that would
result in the persons who were shareholders of the Company immediately prior to
the effective time of any such transaction owning or holding, in lieu of or in
addition to shares of Common Stock, other securities, money and/or property (or
the right to receive other securities, money and/or property) immediately after
the effective time of such transaction, then the outstanding Incentive Awards
(including exercise prices and base prices) and reserves for Incentive Awards
under the Plan shall be adjusted in such manner and at such time as shall be
equitable under the circumstances. It is intended that in the event of any such
transaction, Incentive Awards under the Plan shall entitle the holder of each
Incentive Award to receive (upon exercise in the case of Stock Options and
SARs), in lieu of or in addition to shares of Common Stock, any other
securities, money and/or property receivable upon consummation of any such
transaction by holders of Common Stock with respect to each share of Common
Stock outstanding immediately prior to the effective time of such transaction;
upon any such adjustment, holders of Incentive Awards under the Plan shall have
only the right to receive in lieu of or in addition to shares of Common Stock
such other securities, money and/or other property as provided by the
adjustment.
SECTION 5
Stock Options
     5.1 Grant. A Participant may be granted one or more Stock Options under the
Plan. No Participant shall have any rights as a shareholder with respect to any
shares of stock subject to Stock Options granted hereunder until said shares
have been issued. For purposes of determining the number of shares available
under the Plan, each Stock Option shall count as the number of shares of Common
Stock subject to the Stock Option. Stock Options shall be subject to such terms
and conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. The Committee, in its sole
discretion, may establish vesting schedules (i) based upon Company performance,
or (ii) that extend over a period of time selected by the Committee. In
addition, the Committee may vary,

6



--------------------------------------------------------------------------------



 



among Participants and among Stock Options granted to the same Participant, any
and all of the terms and conditions of the Stock Options granted under the Plan.
Subject to the limitation imposed by Section 4.2 of the Plan, the Committee
shall have complete discretion in determining the number of Stock Options
granted to each Participant. The Committee may designate whether or not a Stock
Option is to be considered an incentive stock option as defined in Section
422(b) of the Code; provided, that the number of shares of Common Stock that may
be designated as subject to incentive stock options for any given Participant
shall be limited to that number of shares that become exercisable for the first
time by the Participant during any calendar year (under all plans of the Company
and its Subsidiaries) and have an aggregate Market Value less than or equal to
$100,000 (or such other amount as may be set forth in relevant sections of the
Code) and all shares subject to an Incentive Award that have a Market Value in
excess of such aggregate amount shall automatically be subject to Stock Options
that are not incentive stock options. No Stock Option granted to a Director who
is not an Employee shall be considered an incentive stock option under Section
422(b) of the Code.
     5.2 Stock Option Agreements. Stock Options shall be evidenced by stock
option agreements, certificates of award, or both, containing the terms and
conditions applicable to such Stock Options. To the extent not covered by a
stock option agreement or certificate of award, the terms and conditions of this
Section 5 shall govern.
     5.3 Stock Option Exercise Price. The per share Stock Option exercise price
shall be determined by the Committee, but shall be a price that is equal to or
greater than 100% of the Market Value (or such higher amount as may be necessary
under Section 5.5 below). The date of grant of a Stock Option shall be the date
the Stock Option is authorized by the Committee or a future date specified by
the Committee as the date for issuing the Stock Option.
     5.4 Medium and Time of Payment. The exercise price for each share purchased
pursuant to a Stock Option granted under the Plan shall be payable in cash or,
if the Committee consents or provides in the applicable stock option agreement
or grant, in Mature Shares or other consideration substantially equivalent to
cash. The time and terms of payment may be amended with the consent of a
Participant before or after exercise of a Stock Option, provided that such
amendment would not cause a Stock Option to become subject to Section 409A of
the Code. The Committee may implement a program for the broker-assisted cashless
exercise of Stock Options.
     5.5 Stock Options Granted to 10% Shareholders. No Stock Option granted to
any Participant who at the time of such grant owns, together with stock
attributed to such Participant under Section 424(d) of the Code, more than 10%
of the total combined voting power of all classes of stock of the Company or any
of its Subsidiaries may be designated as an incentive stock option, unless such
Stock Option provides an exercise price equal to at least 110% of the Market
Value and the exercise of the Stock Option after the expiration of five years
from the date of grant of the Stock Option is prohibited by its terms.
     5.6 Limits on Exercisability. Except as set forth in Section 5.5, Stock
Options shall be exercisable for such periods, not to exceed 10 years from the
date of grant, as may be fixed by the Committee. At the time of exercise of a
Stock Option, the holder of the Stock Option, if requested by the Committee,
must represent to the Company that the shares are being acquired for investment
and not with a view to the distribution thereof. The Committee may in its
discretion require a Participant to continue the Participant’s service with the
Company or its Subsidiaries for a certain length of time prior to a Stock Option
becoming exercisable and may eliminate such delayed vesting provisions.
     5.7 Restrictions on Transferability.
     (a) General. Unless the Committee otherwise consents or permits (before or
after the stock option grant) or unless the stock option agreement or grant
provides otherwise, Stock Options granted under the Plan may not be sold,
exchanged, transferred, pledged, assigned or otherwise alienated or hypothecated
except by will or the laws of descent and distribution, and, as a condition to
any transfer permitted by the Committee or the terms of the stock option
agreement or grant, the transferee must execute a written agreement permitting
the Company to withhold from the shares subject to the Stock Option a number of
shares having a Market Value at least equal to the amount of any federal, state
or local withholding or other taxes associated with or resulting from the
exercise of a Stock Option. All provisions of a Stock Option that are determined

7



--------------------------------------------------------------------------------



 



with reference to the Participant, including without limitation those that refer
to the Participant’s employment with the Company or its Subsidiaries, shall
continue to be determined with reference to the Participant after any transfer
of a Stock Option.
     (b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to the exercise of a Stock Option under
the Plan as the Committee deems advisable, including, without limitation,
holding periods or further transfer restrictions, forfeiture or “claw-back”
provisions, and restrictions under applicable federal or state securities laws.
     5.8 Termination of Employment or Directorship Status. Unless the Committee
otherwise consents or permits (before or after the stock option grant) or unless
the stock option agreement or grant provides otherwise:
     (a) General. If a Participant ceases to be a Director or an Employee for
any reason other than the Participant’s death, Disability, Retirement (in the
case of Employees only) or termination for Cause, the Participant may exercise
his or her Stock Options in accordance with their terms for a period of three
months after such termination of employment or directorship status, but only to
the extent the Participant was entitled to exercise the Stock Options on the
date of termination.
     (b) Death. If a Participant dies either while an Employee or Director or
after the termination of employment or directorship other than for Cause but
during the time when the Participant could have exercised a Stock Option, the
Stock Option issued to such Participant shall be exercisable in accordance with
its terms by the personal representative of such Participant or other successor
to the interest of the Participant for one year after the Participant’s death,
but only to the extent that the Participant was entitled to exercise the Stock
Option on the date of death or termination of employment or directorship,
whichever first occurred, and not beyond the original terms of the Stock Option.
     (c) Disability. If a Participant ceases to be an Employee or Director of
the Company or one of its Subsidiaries due to the Participant’s Disability, the
Participant may exercise his or her Stock Options in accordance with their terms
for one year following such termination of employment or directorship, but only
to the extent that the Participant was entitled to exercise the Stock Options on
the date of such event and not beyond the original terms of the Stock Options.
     (d) Participant Retirement. If a Participant Retires as an Employee, Stock
Options granted under the Plan to that Participant may be exercised in
accordance with their terms during the remaining terms of the Stock Options.
     (e) Termination for Cause. If a Participant’s employment is terminated for
Cause or the Participant is removed as a Director for Cause, the Participant
shall have no further right to exercise any Stock Options previously granted and
all of the Participant’s outstanding Stock Options shall automatically be
forfeited and returned to the Company. The Committee or officers designated by
the Committee shall have absolute discretion to determine whether a termination
or removal is for Cause.
SECTION 6
Stock Appreciation Rights
     6.1 Grant. A Participant may be granted one or more Stock Appreciation
Rights under the Plan and such SARs shall be subject to such terms and
conditions, consistent with the other provisions of the Plan, as shall be
determined by the Committee in its sole discretion. A SAR may relate to a
particular Stock Option and may be granted simultaneously with or subsequent to
the Stock Option to which it relates. Except to the extent otherwise modified in
the grant, (i) SARs not related to a Stock Option shall be granted subject to
the same terms and conditions applicable to Stock Options as set forth in
Section 5, and (ii) all SARs related to Stock Options granted under the Plan
shall be granted subject to the same restrictions and conditions and shall have
the same vesting, exercisability, forfeiture and termination

8



--------------------------------------------------------------------------------



 



provisions as the Stock Options to which they relate. SARs may be subject to
additional restrictions and conditions. The per-share base price for exercise or
settlement of SARs shall be determined by the Committee, but shall be a price
that is equal to or greater than the Market Value of such shares. Other than as
adjusted pursuant to Section 4.3, the base price of SARs may not be reduced
without shareholder approval (including canceling previously awarded SARs and
regranting them with a lower base price).
     6.2 Exercise; Payment. To the extent a SAR relates to a Stock Option, the
SAR may be exercised only when the related Stock Option could be exercised and
only when the Market Value of the shares subject to the Stock Option exceed the
exercise price of the Stock Option. When a Participant exercises such SARs, the
Stock Options related to such SARs shall automatically be cancelled with respect
to an equal number of underlying shares. Unless the Committee decides otherwise
(in its sole discretion), SARs shall only be paid in cash or in shares of Common
Stock. For purposes of determining the number of shares available under the
Plan, each Stock Appreciation Right shall count as one share of Common Stock,
without regard to the number of shares, if any, that are issued upon the
exercise of the Stock Appreciation Right and upon such payment.
SECTION 7
Restricted Stock and Restricted Stock Units
     7.1 Grant. Subject to the limitations set forth in Sections 4.1 and 4.2 of
the Plan, Restricted Stock and Restricted Stock Units may be granted to
Participants under the Plan. Shares of Restricted Stock are shares of Common
Stock the retention, vesting and/or transferability of which is subject, during
specified periods of time, to such conditions (including continued employment
and/or achievement of one or more performance goals established by the Committee
pursuant to Section 10) and terms as the Committee deems appropriate, but in no
case shall the Committee provide for any deferral of compensation after such
conditions and terms are satisfied. Restricted Stock Units are Incentive Awards
denominated in units of Common Stock under which the issuance of shares of
Common Stock is subject to such conditions (including continued employment
and/or achievement of one or more performance goals established by the Committee
pursuant to Section 10) and terms as the Committee deems appropriate. For
purposes of determining the number of shares available under the Plan, each
Restricted Stock Unit shall count as the number of shares of Common Stock
subject to the Restricted Stock Unit. Unless determined otherwise by the
Committee, each Restricted Stock Unit shall be equal to one share of Common
Stock and shall entitle a Participant to either shares of Common Stock or an
amount of cash determined with reference to the value of shares of Common Stock.
To the extent determined by the Committee, Restricted Stock and Restricted Stock
Units may be satisfied or settled in cash, in shares of Common Stock or in a
combination thereof. Restricted Stock Units shall be settled no later than the
15th day of the third month after the Restricted Stock Units vest. Restricted
Stock and Restricted Stock Units granted pursuant to the Plan need not be
identical but shall be consistent with the terms of the Plan. Subject to the
requirements of applicable law, the Committee shall determine the price, if any,
at which awards of Restricted Stock or Restricted Stock Units, or shares of
Common Stock issuable pursuant to Restricted Stock Unit awards, shall be sold or
awarded to a Participant, which may vary from time to time and among
Participants.
     7.2 Restricted Stock Agreements. Awards of Restricted Stock and Restricted
Stock Units shall be evidenced by restricted stock or restricted stock unit
agreements or certificates of award containing such terms and conditions,
consistent with the provisions of the Plan, as the Committee shall from time to
time determine. Shares of Restricted Stock not evidenced by a certificate shall
be recorded in “book entry” form in the Company’s stock records. Unless the
restricted stock or restricted stock unit agreement or certificate of award
provides otherwise, awards of Restricted Stock and Restricted Stock Units shall
be subject to the terms and conditions set forth in this Section 7.

9



--------------------------------------------------------------------------------



 



     7.3 Vesting. The grant, issuance, retention and vesting of shares of
Restricted Stock and Restricted Stock Units and the settlement of Restricted
Stock Units shall occur at such time and in such installments as determined by
the Committee or under criteria established by the Committee. The Committee
shall have the right to make the timing of the grant and/or issuance of, the
ability to retain and the vesting and/or the settlement of Restricted Stock
Units and shares of Restricted Stock subject to continued employment, passage of
time and/or Performance Measures as deemed appropriate by the Committee. In no
event shall the grant, issuance, retention, vesting or settlement of shares of
Restricted Stock or Restricted Stock Units that is based on Performance Measures
or a level of achievement measured against Performance Measures be subject to a
performance period of less than one year. No condition that is based upon
continued employment or the passage of time shall provide for vesting or
settlement in full of Restricted Stock or Restricted Stock Units over a period
of less than three years from the date the Award is made, other than as a result
of or upon the death, Disability or Retirement of the Participant or a Change in
Control.
     7.4 Termination of Employment or Directorship Status. Unless the Committee
otherwise consents or permits (before or after the grant or Restricted Stock or
Restricted Stock Units) or unless the restricted stock or restricted stock unit
agreement or grant provides otherwise:
     (a) General. Except as set forth in Section 7.4(b) below, if a Participant
ceases to be a Director or Employee during the Restricted Period, the
Participant shall have no further right to retain or receive any Restricted
Stock or Restricted Stock Units and all Restricted Stock and Restricted Stock
Units still subject to restrictions at the date of such termination shall
automatically be forfeited and returned to the Company.
     (b) Death, Retirement or Disability. If (i) a Participant’s employment or
directorship with the Company is terminated because of death, Disability or (in
the case of Employees only) Retirement during the Restricted Period, or (ii) the
Company terminates a Participant’s employment other than for Cause, then all
restrictions remaining on any or all shares of Restricted Stock and Restricted
Stock Units shall terminate automatically with respect to that respective number
of such shares or Restricted Stock Units (rounded to the nearest whole number)
equal to the respective total number of such shares or Restricted Stock Units
granted to such Participant multiplied by the number of full months that have
elapsed since the date of grant divided by the total number of full months in
the respective Restricted Period. All remaining shares of Restricted Stock and
Restricted Stock Units shall be forfeited and returned to the Company. The
Committee may, in its sole discretion, waive the restrictions remaining on and
forfeiture of any or all such remaining shares of Restricted Stock and
Restricted Stock Units either before or after the death, Disability or
Retirement of the Participant. Any termination of a Participant because of
Disability shall be deemed a termination by the Participant.
     7.5 Restrictions on Transferability.
     (a) General. Unless the Committee otherwise consents or permits or unless
the terms of the restricted stock or restricted stock unit agreement or grant
provide otherwise: (i) neither shares of Restricted Stock nor Restricted Stock
Units may be sold, exchanged, transferred, pledged, assigned or otherwise
alienated or hypothecated during the Restricted Period except by will or the
laws of descent and distribution; and (ii) all rights with respect to Restricted
Stock and Restricted Stock Units granted to a Participant under the Plan shall
be exercisable during the Participant’s lifetime only by such Participant or his
or her guardian or legal representative.
     (b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to an award of Restricted Stock or
issuable pursuant to Restricted Stock Unit awards under the Plan as the
Committee considers advisable, including, without limitation, holding periods or
further transfer restrictions, forfeiture or “claw-back” provisions, and
restrictions under applicable federal or state securities laws.

10



--------------------------------------------------------------------------------



 



     7.6 Legending of Restricted Stock. In addition to any other legend that may
be set forth on a Participant’s share certificate, any certificates evidencing
shares of Restricted Stock awarded pursuant to the Plan shall bear the following
legend:
The shares represented by this certificate were issued subject to certain
restrictions under the Mercantile Bank Corporation Stock Incentive Plan of 2006
(the “Plan”). This certificate is held subject to the terms and conditions
contained in a restricted stock agreement that includes a prohibition against
the sale or transfer of the stock represented by this certificate except in
compliance with that agreement and that provides for forfeiture upon certain
events. Copies of the Plan and the restricted stock agreement are on file in the
office of the Secretary of the Company.
The Committee may require that certificates representing shares of Restricted
Stock be retained and held in escrow by a designated employee or agent of the
Company or any Subsidiary until any restrictions applicable to shares of
Restricted Stock so retained have been satisfied or lapsed.
     7.7 Rights as a Shareholder. A Participant shall have all dividend,
liquidation and other rights with respect to Restricted Stock held of record by
such Participant as if the Participant held unrestricted Common Stock; provided,
that the unvested portion of any award of Restricted Stock shall be subject to
any restrictions on transferability or risks of forfeiture imposed pursuant to
this Section 7 and the terms and conditions set forth in the Participant’s
restricted stock agreement. Unless the Committee otherwise determines or unless
the terms of the applicable restricted stock unit agreement or grant provide
otherwise, a Participant shall have all dividend and liquidation rights with
respect to shares of Common Stock subject to awards of Restricted Stock Units
held by such Participant as if the Participant held unrestricted Common Stock.
Unless the Committee determines otherwise or unless the terms of the applicable
restricted stock or restricted stock unit agreement or grant provide otherwise,
any noncash dividends or distributions paid with respect to shares of unvested
Restricted Stock and shares of Common Stock subject to unvested Restricted Stock
Units shall be subject to the same restrictions and vesting schedule as the
shares to which such dividends or distributions relate. Any dividend payment
with respect to Restricted Stock or Common Stock subject to awards of Restricted
Stock Units shall be made no later than the end of the calendar year in which
the dividends are paid to shareholders, or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders.
     7.8 Voting Rights. Unless otherwise determined by the Committee,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the Restricted Period.
Participants shall have no voting rights with respect to shares of Common Stock
underlying Restricted Stock Units unless and until such shares are issued and
outstanding shares on the Company’s stock ledger.
SECTION 8
Stock-Based Awards
     8.1 Grant. Subject to the limitations set forth in Sections 4.1 and 4.2 of
the Plan, in addition to any Stock Options, Stock Appreciation Rights,
Restricted Stock, or Restricted Stock Units that a Participant may be granted
under the Plan, a Participant may be granted one or more other types of awards
based on or related to shares of Common Stock (including the grant of Stock
Awards). Such awards shall be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion, but in no case shall the Committee provide for any deferral
of compensation after such conditions and terms are satisfied. Notwithstanding
the previous sentence, Stock Awards shall be settled no later than the 15th day
of the third month after the awards vest. Such awards shall be expressed in
terms of shares of Common Stock or denominated in units of Common Stock. For
purposes of determining the number of shares available under the Plan, each such
unit shall count as the number of shares of Common Stock to which it relates.

11



--------------------------------------------------------------------------------



 



     8.2 Rights as a Shareholder.
     (a) Stock Awards. A Participant shall have all voting, dividend,
liquidation and other rights with respect to shares of Common Stock issued to
the Participant as a Stock Award under this Section 8 upon the Participant
becoming the holder of record of the Common Stock granted pursuant to such Stock
Award; provided, that the Committee may impose such restrictions on the
assignment or transfer of Common Stock awarded pursuant to a Stock Award as it
considers appropriate. Any dividend payment with respect to a Stock Award shall
be made no later than the end of the calendar year in which the dividends are
paid to shareholders, or, if later, the 15th day of the third month following
the date the dividends are paid to shareholders.
     (b) General. With respect to shares of Common Stock subject to awards
granted under the Plan other than Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units and Stock Awards, a Participant shall
have such rights as determined by the Committee and set forth in the respective
award agreements; and the Committee may impose such restrictions on the
assignment or transfer of Common Stock awarded pursuant to such awards as it
considers appropriate.
SECTION 9
Change in Control
     9.1 Acceleration of Vesting. If a Change in Control of the Company occurs,
then, unless the Committee or the Board otherwise determines and expressly
states in the agreements governing one or more Incentive Awards, without action
by the Committee or the Board: (a) all outstanding Stock Options and Stock
Appreciation Rights shall become vested and exercisable in full immediately
prior to the effective time of a Change in Control and shall remain exercisable
during the remaining terms thereof, regardless of whether the Participants to
whom such Stock Options and Stock Appreciation Rights have been granted remain
in the employ or service of the Company or any Subsidiary; and (b) all other
outstanding Incentive Awards shall become immediately fully vested and
exercisable and nonforfeitable.
     9.2 Cash Payment for Stock Options and Stock Appreciation Rights. If a
Change in Control of the Company occurs, then the Committee, in its sole
discretion and without the consent of any Participant affected thereby, may
determine that some or all Participants holding outstanding Stock Options and/or
Stock Appreciation Rights shall receive, with respect to and in lieu of some or
all of the shares of Common Stock subject to such Stock Options and/or Stock
Appreciation Rights, as of the effective date of any such Change in Control of
the Company, cash in an amount equal to the excess of the greater of (a) the
highest sales price of the shares on Nasdaq on the date immediately prior to the
effective date of such Change in Control of the Company or (b) the highest price
per share actually paid in connection with any Change in Control of the Company,
over the exercise price per share of such Stock Options and/or the base price
per share of such Stock Appreciation Rights. Upon a Participant’s receipt of
such amount with respect to some or all of his or her Stock Options and/or Stock
Appreciation Rights, the respective Stock Options and/or Stock Appreciation
Rights shall be cancelled and may no longer be exercised by such Participant.
SECTION 10
Performance Measures
     10.1 Performance Measures. Unless and until the Committee proposes for
shareholder vote and the shareholders approve a change in the general
Performance Measures set forth in this Section 10, the performance goals upon
which the payment or vesting of an Incentive Award to a Covered Employee that is
intended to qualify as Performance-Based Compensation may be based shall be
limited to the following Performance Measures:

  (a)   Net income (before or after taxes, interest, depreciation, and/or
amortization);     (b)   Net income per share;     (c)   Return on equity;

12



--------------------------------------------------------------------------------



 



  (d)   Cash earnings;     (e)   Cash earnings per share (reflecting dilution of
the Common Stock as the Committee deems appropriate and, if the Committee so
determines, net of or including dividends);     (f)   Cash earnings return on
equity;     (g)   Operating income;     (h)   Operating income per share;    
(i)   Operating income return on equity;     (j)   Return on assets;     (k)  
Cash flow;     (l)   Cash flow return on capital;     (m)   Return on capital;  
  (n)   Productivity ratios;     (o)   Share price (including without limitation
growth measures, total shareholder return or comparison to indices);     (p)  
Expense or cost levels;     (q)   Margins;     (r)   Operating efficiency;    
(s)   Efficiency ratio;     (t)   Customer satisfaction, satisfaction based on
specified objective goals or a Company-sponsored customer survey;     (u)  
Employee satisfaction, satisfaction based on specified objective goals or a
Company-sponsored employee survey;     (v)   Economic value added measurements;
    (w)   Market share or market penetration with respect to specific designated
products or services, product or service groups and/or specific geographic
areas;     (x)   Reduction of losses, loss ratios, expense ratios or fixed
costs;
    (y)   Employee turnover; and     (z)   Specified objective social goals.

One or more Performance Measures may be used to measure the performance of one
or more of the Company, its Subsidiaries, its Affiliates or any combination of
the foregoing, compared to pre-determined levels, as the Committee may deem
appropriate, or compared to the performance of a pre-established peer group, or
published or special index that the Committee, in its sole discretion, deems
appropriate. The Committee also has the authority to provide for accelerated
vesting of any Incentive Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Section 10.
     10.2 Evaluation of Performance. The Committee may provide in any such
Incentive Award that any evaluation of Performance may include or exclude any of
the following events or their effects that occurs during a Performance Period:
(a) asset write-downs, (b) litigation or claim judgments or settlements,
(c) changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable fiscal year, (f) acquisitions, mergers,
divestitures or accounting changes, (g) amortization of goodwill or other
intangible assets, (h) discontinued operations, and (i) other special charges or
extraordinary items. To the extent such inclusions or exclusions affect
Incentive Awards to Covered Employees, they shall be prescribed in a form that
meets the requirements of Section 162(m) of the Code for deductibility.
     10.3 Committee Discretion. In the event that applicable tax laws,
securities laws, or both, change to permit Committee discretion to alter the
governing Performance Measures without obtaining shareholder approval of such
changes, the Committee shall have sole discretion to make such changes without
obtaining shareholder approval. In addition, in the event that the Committee
determines that it is advisable to grant Incentive Awards that shall not qualify
as Performance-Based Compensation, the Committee may make such grants without
satisfying the requirements of Section 162(m) of the Code and may base vesting
on Performance Measures other than those set forth in Section 10.1.
     10.4 Adjustment of Performance-Based Compensation. Incentive Awards that
are designed to qualify as Performance-Based Compensation, and that are held by
Covered Employees, may not be increased or adjusted upward. The Committee shall
retain the discretion to decrease or adjust such Incentive Awards downward, and
such Incentive Awards may be forfeited in whole or in part.

13



--------------------------------------------------------------------------------



 



     10.5 Performance-Based Compensation Conditioned on Performance. Payment of
Performance-Based Compensation to a Participant for a Performance Period under
this Plan shall be entirely contingent upon achievement of the performance goals
established by the Committee pursuant to this Section 10, the satisfaction of
which must be substantially uncertain when established by the Committee for the
Performance Period.
     10.6 Time of Determination of Performance Goals by Committee. All
performance goals to be made by the Committee for a Performance Period pursuant
to this Section 10 shall be established in writing by the Committee during the
first 90 days of such Performance Period and before 25% of the Performance
Period has elapsed.
     10.7 Section 162(m) Purpose. It is intended that the Plan may provide
performance-based compensation under Section 162(m) of the Code, and the Plan
shall be interpreted, administered and amended if necessary to achieve that
purpose.
     10.8 Objective Standards. Performance-Based Compensation shall be based
solely upon objective criteria, consistent with this Section 10, from which an
independent third party with knowledge of the facts could determine whether the
performance goal or range of goals is met and from that determination could
calculate the Performance-Based Compensation to be paid. Although the Committee
has authority to exercise reasonable discretion to interpret this Plan and the
criteria it shall specify pursuant to this Section 10 of the Plan, it may not
amend or waive such criteria after the 90th day of the respective Performance
Period. The Committee shall have no authority or discretion to increase any
Performance-Based Compensation or to construct, modify or apply the measurement
of a Participant’s Performance in a manner that will directly or indirectly
increase the Performance-Based Compensation for the Participant for any
Performance Period above the amount determined by the applicable objective
standards established within the time period set forth in Section 10.6.
Section 11
General Provisions
     11.1 No Rights to Incentive Awards. No Participant or other person shall
have any claim to be granted any Incentive Award under the Plan and there is no
obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Incentive Award and the terms and
conditions thereof need not be the same with respect to each Participant or the
same Participant.
     11.2 Withholding. The Company or a Subsidiary shall be entitled to:
(a) withhold and deduct from future wages of a Participant (or from other
amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
other withholding and employment-related tax requirements attributable to an
Incentive Award, including, without limitation, taxes on income deemed to be
recognized as a result of grant, exercise or vesting of, or payment of dividends
with respect to, an Incentive Award or a disqualifying disposition of Common
Stock received upon exercise of an incentive stock option; or (b) require a
Participant promptly to remit the amount of such withholding to the Company
before taking any action with respect to an Incentive Award. Unless the
Committee determines otherwise, withholding may be satisfied by withholding
Common Stock to be received upon exercise or vesting of an Incentive Award or by
delivery to the Company of previously owned Common Stock. The Company may
establish such rules and procedures concerning timing of any withholding
election as it deems appropriate. In addition, the Company may reasonably delay
the issuance or delivery of shares of Common Stock pursuant to an Incentive
Award as it determines appropriate to address tax withholding and other
administrative matters.
     11.3 Compliance with Laws; Listing and Registration of Shares. All
Incentive Awards granted under the Plan (and all issuances of Common Stock or
other securities under the Plan) shall be subject to all applicable laws, rules
and regulations, and to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares

14



--------------------------------------------------------------------------------



 



covered thereby upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the grant of such Incentive
Award or the issuance or purchase of shares thereunder, such Incentive Award may
not be exercised in whole or in part, or the restrictions on such Incentive
Award shall not lapse, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.
     11.4 No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Subsidiary from adopting, continuing in
effect or discontinuing other or additional compensation arrangements, including
the grant of Stock Options and other stock-based and stock-related awards, and
such arrangements may be either generally applicable or applicable only in
specific cases.
     11.5 No Right to Employment. The grant of an Incentive Award shall not be
construed as giving a Participant the right to be retained as an Employee or
Director of the Company or any Subsidiary. The Company or any Subsidiary may at
any time dismiss a Participant from employment, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
written agreement with the Participant.
     11.6 No Liability of Company. The Company and any Subsidiary or Affiliate
which is in existence or hereafter comes into existence shall not be liable to a
Participant or any other person as to: (a) the non-issuance or non-sale of
Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares hereunder;
(b) any tax consequence to any Participant or other person due to the receipt,
exercise or settlement of any Incentive Award granted hereunder; and (c) any
provision of law or legal restriction that prohibits or restricts the transfer
of shares of Common Stock issued pursuant to any Incentive Award.
     11.7 Suspension of Rights under Incentive Awards. The Company, by written
notice to a Participant, may suspend a Participant’s and any transferee’s rights
under any Incentive Award for a period not to exceed 60 days while the
termination for Cause of that Participant’s employment with the Company and its
Subsidiaries is under consideration or while the removal for Cause of the
Participant as a Director is under consideration.
     11.8 Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Michigan and applicable federal law.
     11.9 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the Plan and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included, unless
such construction would cause the Plan to fail in its essential purposes.
SECTION 12
Termination and Amendment
     12.1 Board and Committee Actions. The Board may terminate the Plan at any
time or may from time to time amend or alter the Plan or any aspect of it;
provided, that no such amendment may be made, without the approval of
shareholders of the Company, that would (i) except as provided in Section 4.3,
reduce the exercise price at which Stock Options, or the base price at which
Stock Appreciation Rights, may be granted below the prices provided for in
Sections 5.3 and 6.1, respectively, (ii) except as provided in Section 4.3,
reduce the exercise price of outstanding Stock Options or the base price of
outstanding Stock Appreciation Rights, (iii) increase the individual maximum
limits in Section 4.2, or (iv) otherwise amend the Plan in any manner requiring
shareholder approval by law or under Nasdaq listing requirements or other
applicable Nasdaq rules.
     12.2 No Impairment. Notwithstanding anything to the contrary in
Section 12.1, no such amendment or alteration to the Plan or to any previously
granted award agreement or Incentive Award shall

15



--------------------------------------------------------------------------------



 



be made which would impair the rights of the holder of the Incentive Award,
without such holder’s consent; provided, that no such consent shall be required
if the Committee determines in its sole discretion and prior to the date of any
Change in Control that such amendment or alteration either is required or
advisable in order for the Company, the Plan or the Incentive Award to satisfy
any law or regulation or to meet the requirements of or avoid adverse tax or
financial accounting consequences under any tax or accounting standard, law or
regulation.
SECTION 13
Effective Date and Duration of the Plan
     The Plan shall take effect January 19, 2006, subject to approval by the
shareholders at the 2006 Annual Meeting of Shareholders or any adjournment
thereof or at a Special Meeting of Shareholders. Unless earlier terminated by
the Board of Directors, no Incentive Award shall be granted under the Plan after
January 18, 2016.

16